18 N.Y.3d 879 (2012)
962 N.E.2d 784
939 N.Y.S.2d 292
2012 NY Slip Op 61189
In the Matter of JOHN RICHARD, Appellant,
v.
CHRISTOPHER LINDQUIST et al., Respondents.
Motion No: 2011-1218
Court of Appeals of New York.
Submitted November 28, 2011.
Decided January 17, 2012.
Motion, insofar as it seeks leave to appeal from the September 2011 Appellate Division order, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.